OFFICE OF THE ATTORNEY GENERAL     OF TEXAS
                                AUSTIN


                                                    June 1, 1959


    I?onorable5’.2. Tr?abls
    ?irst ASSistant&tat& Zuperintendent
    Department of Wucatlon
    Austin, eexaa
    Dear Sir:




                                               your.latter ar isayes,
    19939,requestingan                         ment with ro~(ar4to
    whethsr or not the                         he city of El Paso
    sm8t ooxaplyw-i                            aity an4 prooure a
    permlt in or40
    ior the purpo*a
                                            request a letter rr0m Yr.
                                           e City 0r Xl Pa80, sated

                                    ut what jurM4lotion this
                             the aonstructlonof eohool bulldlnga
                             ts ot El Paso, feerae.
                          &da Is baeed on the BuiUUng Code
                          rd of Fire Undrmwritere,whiah re-
                          uiluings to be of rireproof eonotruc-
                       e plans o? a aah    bullding meet all
        requirementsof the code beioi?eB gswit Is laaue4.
             The Fl Paso ~cboclBoar4 has taken the stand that
       .ths City he8 n? jurisdlotionan4 therefore does not ham
        to Epestthe re@rsmezts of t&e Bufl4ing Code or obtain
        a permAt from the City for soho& buildtrg aonetruotlon.
               *Please inform me if we bare any jtu-$sdlation
                                                            or not.
,              "1 aP;enalosing a oogy of our Building aode.*
Ran. T. M. Trleblb, June 1, 1939, paSe 8


h&d you also atthch to your request a copy of the Building Code of
the City of El Paso with our attention dlmated to Seation 4OS,
ITlreproorConstructionRequired. SubseotlonE thereof reads as
r0liow :
         "2. LPecial occupancigs. Schools, asylums detgn-
    tion buildings,iiospitsls, jaila, mrs~:rfes, au4 theatreg
    hereaftererected Bbsil be or ~ireproof-a0netruatlOu,
    txctgt that-theatershaving a seating capacity ot not
    zore than 1000 pecple and i.:thout4resslng rooms or
    stage upon ahlch stags gagntry msy bt used, an4 which
    are used an4 dtsientd for use only for motion ploturesor
    for purposes of sssenbly, md which are sftustdl outside
    of Plre 'ZoneNo. 1, say be or ordinary construction,
    provide4 that all inttrlorwalls an4 gll oelllng3 shall
    have a iire reslstggasrating of not ltse than.one hour
    as4 the projectionCOOI shall have g'fire rsslstaaee
    ISting Of not its8 than tUU hQUX-0,Pndet the Sknbard
    tests of the National Boar4 of Fire Un4ersritsrs.a
          In reply to your 0ammunla,ation,
                                         we wish to advise that
 trcm;an independentinvestigationma40 by this Depaheent ai'terre-
.eelptof your rtquest, we have procure4 the ioUo@ng lnforlutlon
which we are advlstd 1s authentic an4 80 WI rely thereon.
         Under Artfale 3781, et seq of the Rsvlse4 Clvll Statutse
or Texas or 1879, the City or El Paso ssauaet-aantrol-orthe
so&eels within that city on the 4th day of 'peoember,l.SSS,an4
has since said day aontl.nuaUyaontrolled the schools within It as
a part ot tht city governmentas ie in such oases made an4 pro-
vided by law.
         On page S4 of Souse Bill no. 196, Chapter 5, or the katg
of the J.eglslstureof 1907, speaial laws, a aharter wee graste4
to the City of El Paso and in Seotlon 1 of said charter It pro-
-*1&4 :
         m    . all the inhabitantsor the City or r.1Paso,
    lriZl Gaio County, Texas, as the boundaries an4 litits
    or said city are herein establishedor my be hereafter
    establishedshall conetitute and eontlnus to'be a body
    politio ss4 oorporateby the nase an4 style al the *City
    of bl Paso' and as such they and their suoctssorsby
    that namt sh~lllhave perpetual SuCoeS~ion au4 shall have,
    exeroise an4 enjoy all ol the rights, immunities,powSr6,
    prlvilsgesand frauohisgsnow possessed tid enjoyed by
    geld city as well as those herein granted or oonfsrrtb.'
                               .:,a.




Bon. T. li.Prlmble,Juqe 1, 1939, Pago S


         In Section 2 of the same aherter, it rurther prorIdes:
        R . . . end it hall have adlexerolaeall powera
    of mnlclpal goverment not prohibited to It by this
    charter or by SOIZCgeneral law of the Stcte or kexae,
    or by the provisions0r the Constitution0r i&ee.m
          Section 28 or said charter glree the Clty OS Is1Paso
control over the school fund of such city end Sootion 70, Subsec-
tion (a), under Kenera parers and duties of the city oounoll
gives to suah olty the rollowingpowers:
          11
           . . . to dire& and determine In whet part of said
     city bulldizgsof wood ehell not be emoted;
         1)
              . to provide for and regulate the s&e oonstruo-
    tlon, &ipeotion aridrepair of all prlrate and pub110
    buIlddingWithin said city, and to replate, ZvMmln, or
    prohibit the ematlon or wooden or rrame bulldIng   within
    the limits or smld oity, or any part thereof, . .*
         And in pursuanoeto the &me hale Act of the Leglalature
of 1913, governingcltiea or like kind end ohareater as the City
of El Paso, the City of El Paso did idopt and some uuder the Home
Rule kat.
         lmd Seation 25, Article 1176, Rs~lsed Statutm, the Eoma
Hub Aot, prorldee:
     \ *2!5
             . To provide for the establishmentand designa-
   tion of rlrs llmlte end to preeorlbo the kind and aharaeter
   of bulldIngsor etructuresor Improvementsto be emoted,.
   therein,end to provide for the are&ion of tire proof
   buildingswithin oerteln limita, and to provfds for the
    condemnationof dangerous strueturea or bulldings or
   dllapldetedbuildings or buildings aalculated to lnarease
    the fire hazard, and the msrmer of their removal or dastrueC
    tlon.*
         Section 26, Article ll76, Revised Statutes, the H~EW Rule
Act, provides:
         “26.  To divide the city In souse or dletricts,end
    to reffuletethe looatlon, size, he%ght, bulk and use of
    buildingswithin such some or diatrlots, and to establish
    building lines within such zones or districts or othemlse,
    end sake differentregulationsfor dirtsrent districtsand
Hon. T. t'.'Lrlmble,
                   June 1, 1939, Page 4

    thereafteralter the 8-e. The govoting euthoritiea
    may be authorizedby their charter to croete a coa~lisaion
    or board for the purpoee of carrying out the powers of
    t:.iasection,or say provide for the creation of a
    board or eppeels or review for the purpose of hearing
    and deciding on e?penle iron and reviewing any order,
    requlmmnt, decision or detcmlnation of the governing
    authoritiesIn rarryl:.c out tLo powers end authority
    trcreir.
           conferred;provided the authority end power herein
    conferred shall never i;econstrued to be e llmltetion
    of eny other power end authority conferred in thfs chap-
    ter.*
        And Section 32 or the u~me Rule Act (Artlcle1176, h.s.)
em edopted by the City of Kl Peso, provides as follows:
         “32.  To provide for the establlehmentot public
    schools and public school system In any auoh alty, and to
    have exclusive control over same and to provide such,
    regulationsend rules goverulng the mamgament of amte
    aa armybe deemed edvlaeble; to levy and oolleet the,neo-
    emery taxes, generel or special, ror the support of suoh
    pub110 sohools end public soho ay6tem."
              not deem it neeemary to oite authoritiesIn rriklng .
         Fr'edo
the statementthat cities of the kind and class as tbe City or
Pl Paso here authorityto pa@6 and enforce a Building Code.
         "Propertyor pub110 eehools 18 held in trust by oity,
diatrlot, oounty or other statutory agenay to be used for the
benefit or sohool ohlldren thereln.' Lore va. Clty or ?ellas,
40 s.   K.   (2d)   20.

         It eazithue be seen that the City of El Peso has oon-
trolled it8 mhoola long prior to the granting of a special aharter
to eel6 city by the Leglsletureof Texaa, end long prior to the
adoption of the Home Rule kct, end by virtue of the above cited
and quoted cam, the property of the public echools la held in
trust by the city.
         Be, therefore,hold that the school authoritiesof the
City of El Paso mat meet end comply with eaeh requirementof the
Building Code of the City of Xl Paso, end prooure from the proper
authoritiesthereof a pemit to erect such building or buIldlug
aa they desire to 80 erect within the corporate liEit Or oaid
city.
                                          Yours very truly